DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s arguments/remarks received 07/02/2020.          .
2.	Claims 1, 3  – 9, 21 – 22, 24 – 25 and 29 have been amended. No new matter has been introduced.	
3.	Claims 12 – 13, 15 – 17, 19 – 20, 27 – 28 and 30 have been cancelled.
4.	Claims  1 – 11, 14, 18, 21 – 26 and 29 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Chinese patent application No.201810009346.6 filed in China on January 5, 2018.
Domestic benefit has been claim with regards to U.S. national phase of PCT Application  No.PCT/CN2018/119775 filed on December 7, 2018.

Oath/Declaration
1.	  The applicant’s oath/declaration filed on 07/02/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 12/22/2020 and 11/18/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 07/02/2020 are acceptable for examination purposes.
Claim objection(s)
1.	A colon is recommended to be placed after the word “comprising” in the first line of claim 29.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objection(s)
1.	Claim 14 is objected to since it is not clear as to what the applicant is trying to claim.  Claim 14 mentions a fifth duration but nothing is said about  a fourth or third duration. Claim 14 depends on claim 1, however claim 1 does not mention a third or fourth duration thus essential step(s)/element are missing for the proper interpretation of claim 14. The claim is rejected as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 4, 8 - 11, 14, 18, 21 – 25  and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0219113 A1) in view of Huang et al. (US 2014/0086089 A1).
Note to the applicant: 
 The and/or statements placed throughout  the independent claims produces different interpretations in which the  claims can be rejected, for example  taking the look at the following limitations in claim 1 recited below:

“…transmitting and/or receiving, by the base station, a reference signal in accordance with a configuration of reference frame structure, and/or determining, by the base station, an uplink and/or downlink time-domain transmission resource configuration in accordance with the configuration of reference frame structure…”

The above can be interpreted as selecting either : 

First limitation : “…transmitting and/or receiving, by the base station, a reference signal in accordance with a configuration of reference frame structure”

Or 

Second limitation : “determining, by the base station, an uplink and/or downlink time-domain transmission resource configuration in accordance with the configuration of reference frame structure…”

at the same time either transmitting or receiving can be selected in the first limitation above and uplink or downlink can be selected in the second limitation above. 

Let say the examiner selects the second limitation to be examined : 

“ determining, by the base station, an uplink and/or downlink time-domain transmission resource configuration in accordance with the configuration of reference frame structure…”

Art is not necessary for claim 2, since claim 2 deals with a reference signal and the reference signal is part of the first limitation of claim 1 as stated above. In other words the “OR” statements are incorporated from the independent claims into each dependent claims and the interpretation as a whole is being applied.


Regarding claim 1,  Li discloses:  An information transmission method for a base station (the transmission method is seen in figure 2 , particularly at base station 110) , wherein the information transmission method comprises: 
transmitting and/or receiving, by the base station, a reference signal in accordance (see figure 2, label 205, a reference signal is received by base station 110 at the same time the alternative of transmitting a reference signal is seen at base station 120) with a configuration of reference frame structure (¶ 0047,  a configuration of the indicated designated subframe is received at base station 110, ¶ 0050 ; ¶ 0053; figure 3 - 6 which entails as entire reference frame structure based on a particular configuration can be obtained such as DL/UL TDD configuration, see also ¶ 0096. The alternative of transmitting is also applicable from ¶ 0048 - ¶ 0050 in which base station 120 has to send the configured frame structure with regards to TDD to base station 110), and/or determining, by the base station, an uplink and/or downlink time-domain transmission resource configuration in accordance with the configuration of reference frame structure (see figure 3 – 6, different frame structure that is or can be determined by base station 110 or 120, each frame structure is UL and DL resources configured in different formats, this is seen in ¶ 0095, ¶ 0002 and ¶ 0003. Note in figure 2, step 201 and 202 configuration information had to be first obtained, that is pertaining to UL/DL resources. Such assertion can be seen in the references of:  Samsung (R1-131009, “DL subframe set based mechanism to support TDD UL-DL reconfiguration”, April 15 – April 19, 2013, see page 1, section 2.1 as highlighted, in which the base stations  exchange TDD UL/DL configurations first, see also the frame structure of figure 1, time domain resources configuration. See also ¶ 0172, ¶ 0174 of Wang et al. (US 2014/0177486 A1)), where, the uplink and/or downlink time-domain transmission resource configuration is used when the base station communicates with a User Equipment (UE) served by the base station, (figure 1, label 140, the UE is in communication with base station 110 and use TDD configuration as seen in ¶ 0095 and ¶ 0039; UL/DL time domain resources as seen in ¶ 0002 - ¶ 0003). See also additional reference of Samsung mentioned above section 2.2 ad figure 2)
wherein, the configuration of reference frame structure comprises a  period of the reference frame (it is well known in TDD that the frame structure are of a given period that is a certain length see ¶ 0095, that is there are 10 subframes in the radio frame 0 – 9, each subframe is known to be a ms, hence the period would be 10ms), and at least one of a first reference point and a second reference point in the period of the reference frame. (¶ 0079, configuration is received that entails a  predetermined subframe of the subframes in the radio frame, and  demarcates the reference signal for interference measurement. In other words if a configuration is received by the base station as to a specific subframe (designated subframe)  that is used to transmit the reference signal it is implying a first reference point and a second reference point (the designated subframe is bounded by a beginning time and ending time) in which the reference signal is to be transmit via a designated subframe as part of the entire frame structure), Li discloses every aspect of the applicant claimed invention, however to better reinforce the idea of a first time point and a second time point in a given frame structure the reference of Huang is relied on see figure 3, ¶ 0022 - ¶ 0023, the base station can receive an instruction command th page, that is reference signal(s)  is/are configured to be transmitted on different computed subframes in a frame structure. The cell number acquired from another base station/network is interpreted as configuration information that is used to compute the subframes to be use, these subframe has a starting point and end point within the TDD frame structure].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Li’s system in view of Huang.  The motivation for making the above modification would have been for detecting interference between  base stations and a base station. [¶ 0002 of Huang].

 	Claims 22 and 29  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.However claim 22 requires the management entity to configure the frame structure, such difference is seen in Huang ¶ 0022 - ¶ 0023, i.e the operation and maintenance center can provide instruction command including the frame number of the specified frame. As seen in the 

Claim 2, Li further discloses: The information transmission method according to claim 1, wherein the reference signal is used to detect a remote interference phenomenon, where the interference comes from a far away base station.  [see figure 1 and 2, step 206, the reference signal is used to detect the interference of base station 120. See also ¶ 0081 - ¶ 0082].

Claim 3, Li further discloses: The information transmission method according to claim 1, wherein when the period of the reference frame is equal to a period of a semi-static frame structure [¶ 0058, the period as explained in claim 1 is 10ms and uses  flexible UL/DL subframe which is interpreted as a semi static frame structure], Huang discloses:  a time-domain position of the first reference point is less than or equal to a left boundary of a fixed uplink transmission resource in the semi-static frame structure.  [see figure 3, the RTG as explained in the rejection of claim 1 as being the first time point that demarcates the “I” sequence (reference signal) is on the left on UL subframe of frame N].

Claim 25  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Claim 4, Li further discloses: The information transmission method according to claim 1, whereinFirst Named Inventor : Ting Ke Page: 4 the configuration of reference frame structure is determined by the base station in accordance with at least one of a predefined rule, network management configuration, and inter-base station signaling indication. [¶ 0098, the radio frame are predetermined in view of interference estimation is needed].

Claim 23, Huang further discloses: The information transmission method according to claim 22, further comprising: receiving a first interference event reported by the at least one first base station; [¶ 0034,becasue of an interference base station, the maintenance center will send the instructions to a particular base station. Latter part of ¶ 0067, the base station processor is able to send a collected signal to the maintenance center. One such parameter is the index sequence of the interference base station according to an RSSI. This is interpreted as an interference event] transmitting, to the at least one first base station, indication information for indicating the first base station to transmit a first reference signal. [¶ 0033 - ¶ 0034 also see Li: ¶ 0053-¶ 0054 and ¶ 0123, the management unit can send the base station configuration inforamtion prompting it to send the reference signal].

Claim 24, Li further discloses:  The information transmission method according to claim 22, further comprising: transmitting, to the at least one second base station, or non-consecutive monitoring window consisting of a or enable the second base station to monitor the first reference signal repeatedly in accordance with a predetermined period configuration. [see figure 2, label 205 and 206, the configuration information in step 201 tells 110 where the specific subframe is which the reference signal is being transmitted in the radio frame. 110 will them determine/monitor the reference signal in a given frame period as seen in figure 3 – 6].

Claim 21  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 24.

Claim 8, Li further discloses: The information transmission method according to claim 1, wherein when the base station determines the downlink time-domain transmission resource configuration used when the base station communicates with the UE served by the base station in accordance with the configuration of reference frame structure (see figure 1, label 110 and 140, ¶ 0069, the base station communicates with UE 140 using the frame structure of figures 3 – 6 and along with the designated subframe. The designated subframe explained in claim 1 carries the reference signal for interference measurement), an end time point of the downlink time-domain transmission resources is not later than the second reference point. (as seen in figure 5, the special subframe has a first time point and a second time point, the “D” before the “S” subframe is used to communicate with the UE 140, hence the resources used to communicate in the DL is no later than the second reference time point. See also the frame structure of Huang, figure 3)


Claim 9, Li further discloses: The information transmission method according to claim 1, wherein when a first interference event has been detected by the base station on an uplink Orthogonal Frequency Division Multiplexing (OFDM) symbol within a time interval from the first reference point to a right boundary of the of the reference frame, at least one of the following procedures is performed by the base station: transmitting, by the base station, a first signaling to the network management entity to report the first interference event; [¶ 0034,becasue of an interference base station, the maintenance center will send the instructions to a particular base station. Latter part of ¶ 0067, the base station processor is able to send a collected signal to the maintenance center. One such parameter is the index sequence of the interference base station according to an RSSI. This is interpreted as an interference event. See  ¶ 0053-¶ 0054 and ¶ 0123 of Li, the management unit can send the base station configuration inforamtion prompting it to send the reference signal]  or First Named Inventor : Ting Ke Page:6 transmitting, by the base station, a first reference signal (see figure 2, label 205, the base station is able to transmit the reference signal in a particular subframe after obtaining configuration information at step 202).


Claim 10, Li further discloses: The information transmission method according to claim 9, wherein the base station is periodically monitoring the first interference event.  [¶ 0050, measurement periodicity, base station 110 has the ability of performing periodic measurement of the interference in view of the reference signal transmitted from the other base station as seen in figure 2 (205)].


 	Claim 11, Huang further discloses: The information transmission method according to claim 9, wherein the first signaling comprises at least one of: an identifier of the base station, a maximum interference intensity, a maximum interference intensity offset, a maximum interference level, a third duration and at least one fourth duration. [¶ 0050- 51, identifier of the radio network node. ¶ 0092]

Claim 14, Huang discloses: The information transmission method according to claim 1, wherein the first reference signal is transmitted by the base station within a time interval [the second reference point-a fifth duration, the second reference point], and the fifth duration is a time-domain length of the first reference signal. [Claim 14 is objected to as lacking clarity as earlier presented in this office action. However Huang shows that the reference signal “I” is sent between two durations label RTG (first reference point)  and GP (second reference point) . The reference signal “I” has its own duration, hence it can be refer to as the fifth duration].

Claim 18, Huang further discloses:  The information transmission method according to claim 1, wherein the first reference signal is monitored by the base station [as explained in claim 1, the RTG is the first reference point as seen in figure 3 . “I” is the reference signal to be measured by the base station to compute the interference , hence the reference signal is monitored at the starting of the first reference point. Also Li, figure 5, the special subframe or designated subframe carries the reference signal to be measured, this special subframe possesses a starting point and an ending point where the reference has to be measured].

Allowable Subject Matter
1.	Claims 5 – 7 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463